                                    UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                   Minute Entry
Hearing Information:
                     Debtor:   POTENTIAL DYNAMIX, LLC
              Case Number:     2:11-BK-28944-DPC          Chapter: 11

       Date / Time / Room:     WEDNESDAY, FEBRUARY 17, 2021 09:00 AM 6TH FLOOR #603

      Bankruptcy Judge:        DANIEL P. COLLINS
           Courtroom Clerk:    RENEE BRYANT
            Reporter / ECR:    N/A                                                             0.00


Matter:
          ADV: 2-13-00799
          TIMOTHY SHAFFER & Amazon Services LLC vs Amazon Services LLC & TIMOTHY SHAFFER
          CONTINUED TRIAL
          R / M #:   0/ 0


Appearances:

     DALE C. SCHIAN, ATTORNEY FOR TIMOTHY SHAFFER
     MARK C. DANGERFIELD, ATTORNEY FOR TIMOTHY SHAFFER
     KEN RALSTON, ATTORNEY FOR TIMOTHY SHAFFER
     ERIC J. WEISS, ATTOREY FOR ASMAZON SERVICES LLC
     MALLORY GITT WEBSTER, ATTORNEY FOR AMAZON SERVICES, LLC
     SERENA MORONES, EXPERT WITNESS
     TASHA BACHAND, AMAZON CORPORATE REPRESENTATIVE, WITNESS.




  Case
Page 1 of 2 2:13-ap-00799-DPC          Doc 365 Filed 02/17/21 Entered 03/01/21 11:32:43     Desc
                                                                                     03/01/2021 11:32:25AM
                                        Main Document Page 1 of 2
                                          UNITED STATES BANKRUPTCY COURT
                                                   FOR THE DISTRICT OF ARIZONA

                                                               Minute Entry
(continue)...   2:11-BK-28944-DPC                 WEDNESDAY, FEBRUARY 17, 2021 09:00 AM


Proceedings:                                                                                                              1.00

          The Parties discussed some housekeeping issues.

          Mr. Schian discusses the declaration in support of Amazon's trial exhibits 247-252 and 253. He outlines three
          issues with the declaration. He argues that this information should have been disclosed by Amazon years ago.

          Mr. Weiss responds to the trustee's objection. He moves to admit exhibits 247-252.

          The Court question's Ms. Marones.

          COURT: TO THE EXTENT THERE IS AN OBJECTION BY THE TRUSTEE RELATIVE TO THE DECLARATION, IT IS
          OVERRULED. TO THE EXTENT THERE IS AN OBJECTION TO THE ADMISSION OF EXHIBITS 247-252, IT IS
          OVERRULED.

          EXHIBITS ADMITTED: Amazon's Exhibits 247, 248, 249, 250, 251, 252.

          Ms. Marones is recalled to the stand, and she is still under oath.

          Mr. Weiss cross-examined the witness. Mr. Dangerfield questioned the witness.

          The witness is excused.

          The Court is afforded a brief recess.

          Mr. Schian plays the video deposition for Tom Azzarelli and Justin Ice.

          The Parties are excused, and the trial will resume at 9:00 a.m. on February 18, 2021.




  Case
Page 2 of 2 2:13-ap-00799-DPC                     Doc 365 Filed 02/17/21 Entered 03/01/21 11:32:43     Desc
                                                                                                03/01/2021 11:32:25AM
                                                   Main Document Page 2 of 2
